Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 1 of 8 Page ID #:206


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                         JS-6

                             CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

  Proceedings (In Chambers):        ORDER RE MOTION TO REMAND CASE TO
                                    LOS ANGELES SUPERIOR COURT [12]

        Before the Court is Plaintiffs Gordon Wangers and Jennifer Schwab’s Motion to
  Remand (the “Motion”), filed on June 8, 2020. (Docket No. 12). Defendant AIG
  Property Casualty Company (“AIG”) filed an Opposition on June 15, 2020. (Docket
  No. 14). Plaintiffs filed their Reply on June 22, 2020. (Docket No. 16).

        The Court has read and considered the papers filed in connection with the
  Motion and held a telephonic hearing on July 6, 2020, pursuant to the Court’s
  Continuity of Operations Plan arising from the COVID-19 pandemic.

        For the reasons discussed below, the Motion is GRANTED. The Court is not
  convinced that the doctrine of fraudulent misjoinder is good law in this Circuit.
  Relatedly, the Court determines that it should be the Superior Court, not this Court,
  which decides whether the Glass Defendants’ joinder in this action is proper.

  I.    BACKGROUND

        On April 2, 2020, Plaintiffs commenced this action in the Los Angeles County
  Superior Court. (See Notice of Removal (“NoR”), Ex. B, Complaint (Docket No. 1-
  2)). Plaintiffs are residents of Los Angeles County, California. (Id. ¶ 1). AIG is a
  Pennsylvania corporation with its principal place of business in New York. (NoR ¶ 5).
  Defendants Fleetwood Aluminum Products Inc. d/b/a/ Fleetwood Windows & Doors
  and Amylaur Distributions Inc. d/b/a One Stop Windows & Doors (collectively the
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 2 of 8 Page ID #:207


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

  “Glass Defendants”) are both California corporations. (Complaint ¶ 2(d); NoR ¶ 5
  (b)).

        The Complaint alleges as follows:

         AIG entered into insurance contracts with Plaintiffs regarding certain risks for
  losses at Plaintiffs’ residential home (the “Property”). (Complaint ¶¶ 1, 12). From
  approximately November 8, 2018 through November 21, 2018, severe wildfires known
  as the “Woolsey Fire” caused Plaintiffs losses, including but not limited to
  damage/destruction of the Property, loss of use of the Property, and pending repairs of
  the Property. (Id. ¶ 13).

         In addition, in November of 2016, Plaintiffs purchased doors and windows from
  the Glass Defendants, which were negligently and/or recklessly installed. (Id. ¶ 14).
  Plaintiffs did not discover the reckless or negligent installation until early 2019, when
  severe rainstorms (the “Rainstorms”) caused water infiltration, necessitating replacing
  and/or repairing the faulty doors and windows. (Id.).

        Plaintiffs timely submitted claims to AIG with respect to the Woolsey Fire and
  the Rainstorms, providing AIG “all reasonably and readily available information and
  documents reasonably necessary for, and requested by [AIG] to evaluate the claims
  and disburse prompt payments owed to Plaintiffs.” (Id. ¶ 15). Despite this, AIG, in
  bad faith, denied coverage, and/or paid for only some of the claims, and/or delayed
  payment of claims, unreasonably and/or without proper cause. (Id. ¶ 16). As a result
  of AIG’s actions, Plaintiffs suffered damages, and seek punitive damages. (Id. ¶¶ 17-
  18).

         Based on the above allegations, Plaintiffs assert three claims for relief:
  (1) breach of contract against AIG; (2) breach of implied covenant of good faith and
  fair dealing against AIG; and (3) negligence with respect to the Glass Defendants. (Id.
  ¶¶ 19–34).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 3 of 8 Page ID #:208


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

         On May 7, 2020, AIG timely removed the action, invoking the Court’s diversity
  jurisdiction and asserting that the Glass Defendants was fraudulently joined and/or
  fraudulently misjoined. (See generally NoR).

  II.    MEET AND CONFER

          As an initial matter, AIG argues that the Motion should be denied because the
  Local Rule 7-3 meet and confer was deficient in two respects: (1) it occurred during
  the parties’ Rule 26 conference and did not touch on the merits of the Motion; and
  (2) it occurred four days before filing the Motion, as opposed to the required seven.
  (Opposition at 12-15). In response, Plaintiffs argue that any deficiencies in the meet
  and confer process did not prejudice AIG, as the basis for AIG’s removal and
  Plaintiffs’ Motion were clear. (Reply at 4-5). Plaintiffs also offered to stipulate to
  continue the hearing on the Motion (or to stipulate to a remand) to alleviate any
  prejudice felt by AIG. (Id.).

        While the Court has some sympathy for AIG’s argument, the Court will consider
  the merits of the Motion because Plaintiffs’ failure to comply with the Local Rule does
  not appear to have prejudiced AIG in any meaningful way. Clearly, the adjudication of
  this Motion turns on whether the citizenship of the Glass Defendants should be
  considered in the Court’s jurisdictional analysis, which was highlighted by AIG when
  it removed this action. Additionally, Plaintiffs did communicate their intent to move to
  remand four days prior to filing the Motion.

         Accordingly, the Court will adjudicate this Motion on the merits.

  III.   DISCUSSION

        Plaintiffs argue that the action should be remanded because the Glass
  Defendants are not sham defendants and were properly joined. (See generally
  Motion). Specifically, Plaintiffs argue that (i) the Glass Defendants are proper, despite
  AIG’s contention that Plaintiffs never submitted a claim with respect to the

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 4 of 8 Page ID #:209


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

  Rainstorms; and (ii) the claims with respect to the Rainstorms and Woolsey Fire are
  intertwined because some of the damages are interrelated. (Id. at 7-10).

         The threshold requirement for removal under 28 U.S.C. § 1441 is a “finding that
  the complaint . . . is within the original jurisdiction of the district court.” Ansley v.
  Ameriquest Mort. Co., 340 F.3d 858, 861 (9th Cir. 2003). Federal question
  jurisdiction is not asserted. The issues, then, are whether there is complete diversity
  and whether the amount in controversy has been met.

         “Because plaintiff’s motion to remand challenges the basis of the court’s subject
  matter jurisdiction, the court may consider extrinsic evidence.” Prime Healthcare
  Servs. – Shasta, LLC v. Sierra Pacific Indus., No. 15-CV-2007-CMK, 2016 WL
  740529, at *2 (E.D. Cal. Feb. 25, 2016) (citing McCarthy v. U.S., 850 F.2d 558 (9th
  Cir. 1988)). While, in the context of a motion to remand due to lack of diversity
  jurisdiction, it is “well established that courts may pierce the pleadings . . . and
  examine evidence,” it is “also well established that courts ought to construe facts in
  favor of the plaintiff where there is disputed evidence.” Reynolds v. The Boeing Co.,
  No. 15-CV-2846-SVW (ASx), 2015 WL 4573009, at *3 (C.D. Cal. Jul. 28, 2015)
  (internal quotation marks and citations omitted).

        “The strong presumption against removal jurisdiction means that the defendant
  always has the burden of establishing that removal is proper, and that the court resolves
  all ambiguity in favor of remand to state court.” Hunter v. Philip Morris USA, 582
  F.3d 1039, 1042 (9th Cir. 2009) (internal quotation marks and citation omitted).

        A.     Fraudulent Joinder

         First, the parties dispute whether the Glass Defendants are sham defendants. If
  not, Plaintiffs argue that complete diversity does not exist and this action should be
  remanded. An exception to the complete-diversity rule recognized by the Ninth Circuit
  “‘is where a non-diverse defendant has been ‘fraudulently joined.’” Hunter, 582 F.3d
  at 1042 (quoting Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir.
  2001)). The joinder is considered fraudulent “[i]f the plaintiff fails to state a cause of
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 5 of 8 Page ID #:210


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

  action against a resident defendant, and the failure is obvious according to the settled
  rules of the state . . . .” Id. (quoting Hamilton Materials, Inc. v. Dow Chemical Co.,
  494 F.3d 1203, 1206 (9th Cir. 2007)). A removing defendant must “prove that
  individuals joined in the action cannot be liable on any theory.” Ritchey v. Upjohn
  Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998); accord Reynolds, 2015 WL 4573009,
  at *2 (“To prove fraudulent joinder, the removing defendant must show that settled law
  obviously precludes the liability against the nondiverse defendant.”) (emphasis added).

         Because a defendant faces a heavy burden in establishing that remand is
  appropriate, a court determining whether joinder is fraudulent “must resolve all
  material ambiguities in state law in plaintiff’s favor.” Macey v. Allstate Property and
  Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002) (citing Good v. Prudential
  Ins. Co. of America, 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998)). “If there is a non-
  fanciful possibility that plaintiff can state a claim under [state] law against the non-
  diverse defendant[,] the court must remand.” Id.; see also Good, 5 F. Supp. 2d at 807
  (“[T]he defendant must demonstrate that there is no possibility that the plaintiff will be
  able to establish a cause of action in State court against the alleged sham defendant.”).
  Given this standard, “[t]here is a presumption against finding fraudulent joinder, and
  defendants who assert that plaintiff has fraudulently joined a party carry a heavy
  burden of persuasion.” Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005,
  1008 (N.D. Cal. 2001).

         Plaintiffs argue that “there is, at a minimum, the possibility that [the] Glass
  Defendants could be found liable for negligence for negligently installing the doors
  and windows that caused the water damage.” (Reply at 3). AIG does not appear to
  dispute this contention, instead arguing that the Glass Defendants were not properly
  joined to this specific action because Plaintiffs have no claim against AIG with respect
  to damages caused by the Rainstorms. (Opposition at 6-12). Accordingly, the Court
  determines that the Glass Defendants are not “sham defendants” in the sense that there
  is a possibility Plaintiffs can assert a claim against the Glass Defendants for negligence
  in connection with their installation of the doors and windows at the Property.


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 6 of 8 Page ID #:211


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

        B.     Fraudulent Misjoinder

         The thrust of AIG’s argument is that the Glass Defendants should not have been
  joined in this action, because (1) despite Plaintiffs’ allegations to the contrary,
  Plaintiffs never tendered AIG a claim with respect to the Rainstorms; and
  (2) regardless, the claims with respect to the Rainstorms “involve unique factual and
  legal issues that are distinct from the insurance claims relating to the Woolsey” Fire.
  (Opposition at 12).

         The Court determines that the doctrine of fraudulent misjoinder does not justify
  denying the Motion. The Ninth Circuit has never recognized the doctrine of fraudulent
  misjoinder. See, e.g., Thee Sombrero, Inc. v. Murphy, No. EDCV-15-1004-VAP
  (SPx), 2015 WL 4399631, at *3 (C.D. Cal. July 17, 2015) (“The Ninth Circuit does not
  recognize the doctrine of fraudulent misjoinder.”); Jurin v. Transamerica Life Ins. Co.,
  2014 WL 4364901, at *3 (N.D. Cal. Sept. 3, 2014) (“The Ninth Circuit has not
  adopted, approved, nor applied, the theory of fraudulent misjoinder.”). However, the
  Eleventh Circuit applied the doctrine when the “alleged transactions involved” for one
  class of parties were “wholly distinct from the alleged transactions involved” in the
  other class, and accordingly the “attempt to join the unrelated parties was so egregious
  as to constitute fraudulent joinder.” Thee Sombrero, 2015 WL 4399631, at *3 (citing
  Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on
  other grounds by Cohen v. Office Depot, Inc. 204 F.3d 1069 (11th Cir. 2000)).

        The Court is not convinced that the doctrine of fraudulent misjoinder is good
  law in this Circuit. Indeed, AIG has failed to cite a single case from this District
  applying the doctrine of fraudulent misjoinder to justify the denial of a remand motion,
  and numerous courts in this Circuit have declined to apply the fraudulent misjoinder
  doctrine. See, e.g., Gleicher v. Hartford Underwriters Ins. Co., No. CV-17-773-FMO
  (GJSx), 2017 WL 1370689, at *3 (C.D. Cal. Apr. 10, 2017) (“Consistent with the
  overwhelming rejection of the procedural misjoinder doctrine in this District, this court
  also declines to adopt it.”); Thee Sombrero, 2015 WL 4399631, at *3 (“Not only has
  the Ninth Circuit declined to adopt the doctrine of fraudulent misjoinder, no court in
  the Central District of California that this Court is aware of has adopted it, and ‘district
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 7 of 8 Page ID #:212


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

  courts throughout the circuit have repeatedly and consistently declined to adopt the
  doctrine.’”) (quoting Jurin, 2014 WL 4364901, at *3); Tasch v. Ford Motor Co., No.
  CV 18-380-R, 2018 WL 3956493, at *2 (C.D. Cal. Aug. 16, 2018) (“The Court will
  not consider Defendants’ fraudulent misjoinder argument.”).

        At the hearing, AIG argued that a few courts outside this District, but within the
  Ninth Circuit, have applied the doctrine of fraudulent misjoinder. Be that as it may,
  the Court is still wary of the validity of the doctrine in this Circuit, and agrees with the
  more recent Central District decisions that have declined to apply the doctrine.

         Second, even if the doctrine of fraudulent misjoinder was good law in this
  Circuit, the Superior Court must decide whether the inclusion of the Glass Defendants
  in this action is proper. Plaintiffs’ claims against AIG generally concern an alleged
  failure to provide insurance benefits with respect to two distinct events: (1) the
  Woolsey Fire and (2) the Rainstorms. In an attempt to distance AIG’s actions from the
  Glass Defendants, AIG argues that the “[u]ndisputed evidence establishes that the
  Rainstorms claims were never submitted to, considered by, or denied by AIG.”
  (Opposition at 10) (citing Declaration of Kathleen M. Spinella (“Spinella Declaration”)
  ¶ 15 (Docket No. 14-2)). Because “[t]here are no outstanding issues (and never were
  any issues with AIG []) relating to the windows and doors or any resulting water
  damage,” AIG argues that Plaintiffs’ claims against AIG and Glass Defendants are not
  sufficiently intertwined such that Glass Defendants are properly joined in this action.
  (Opposition at 10) (citing Spinella Declaration ¶¶ 12, 15).

          At the hearing, counsel for AIG vigorously and clearly argued why the
  misjoinder had been demonstrated to a summary-judgment standard, and pursuant to
  both federal and California law. But if one applies the standard for fraudulent joinder,
  that is not enough. In many cases in which fraudulent joinder is denied, it is quite
  doubtful that a claim against the non-diverse defendant will be successful. It is
  sufficient if a complaint could potentially be amended to state a claim. By that



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-04167-MWF-MAA Document 22 Filed 07/07/20 Page 8 of 8 Page ID #:213


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-4167-MWF (MAAx)                  Date: July 7, 2020
  Title:   Gordon Wangers et al. v. AIG Property Casualty Company et al.

  standard, there is a possibility that joinder is proper. Indeed, joinder might be proper
  even under a more forgiving standard.

         The Complaint specifically alleges that Plaintiffs “timely submitted claims . . .
  for the losses resulting from the . . . Rainstorm.” (Complaint ¶ 15). It is unclear
  whether the Court can “pierce the complaint” in the context of a fraudulent misjoinder
  analysis, as opposed to the traditional fraudulent joinder analysis. See, e.g., Morris v.
  Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (“[F]raudulent joinder
  claims may be resolved by ‘piercing the pleadings’ and considering summary
  judgment-type evidence such as affidavits and deposition testimony.”). Moreover,
  Plaintiff did offer certain other ways in which the two sets of allegations overlap,
  including damages.

         Therefore, whether Plaintiffs actually tendered a claim to AIG regarding the
  Rainstorms – and if not, whether the joinder of the Glass Defendants in action against
  AIG only relating to the Woolsey Fire is proper – is for the Superior Court to decide on
  remand. See, e.g., Goodwin v. Kojian, No. SACV 13-325-JST JPRX, 2013 WL
  1528966, at *5 (C.D. Cal. Apr. 12, 2013) (“[T]he better and most efficient course of
  action would have been for Defendant to seek relief from the alleged misjoinder in
  state court, and then, if that court severed the case and diversity then existed,
  [Defendant] could seek removal of the cause to federal court.”).

  IV.   CONCLUSION

       The Motion is GRANTED. The Court REMANDS this action to the Los
  Angeles County Superior Court.

         Because this Court lacks jurisdiction, nothing in this Order should be taken as a
  ruling or comment on the merits of the action, or whether a demurrer should be
  sustained or overruled in Superior Court.

        IT IS SO ORDERED.

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              8
